Citation Nr: 1211016	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-13 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for shortness of breath, to include as due to undiagnosed illness under the provisions of 38 U.S.C.A. § 1117. 

2.  Entitlement to service connection for blepharitis, claimed as left eye excessive watering. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from July 2004 to November 2005, and had active duty for training from October 1987 to February 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran requested a Board hearing at the time he submitted his April 2008 substantive appeal.  One was scheduled for him in October 2008, but he did not report for it.  As he has not provided an explanation for his absence at the hearing, and has not requested an additional hearing, the Board finds that his hearing request is withdrawn, and that appellate adjudication may proceed.  38 C.F.R. §§ 20.702, 20.704 (2011).

The issue of entitlement to service connection for shortness of breath, to include as due to undiagnosed illness under the provisions of 38 U.S.C.A. § 1117 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The evidence of record relates the Veteran's currently diagnosed blepharitis to his military service.


CONCLUSION OF LAW

The criteria for service connection for blepharitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for blepharitis, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010).  When the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Review of the Veteran's service treatment records during his National Guard service, prior to his period of active service, reveals that he reported no eye or vision problems at April 1998, November 2001, and March 2003 eye examinations.  However, on his October 2005 post-deployment health assessment during his period of active duty service, he indicated that he currently experienced redness of the eyes with tearing.  He was separated from active service in November 2005.

In February 2006, a VA eye examination noted a normal clinical picture.  However, at an October 2006 VA eye examination, clinical evaluation showed evidence of minimal dry eye syndrome.  The diagnosis was dry eye syndrome/blepharitis.  In a February 2007 statement in support of his claim and his April 2008 substantive appeal, the Veteran asserted that he has continued to experience occasional left eye involuntary watering for the last two years.  At a December 2006 VA outpatient visit, an eye examination showed a normal clinical evaluation.

There is evidence that the Veteran experienced involuntary eye watering in service; redness of the eyes with tearing was noted on his November 2005 post-deployment evaluation, and reports that he had experienced this condition since 2004 were included in the February 2007 statement in support of his claim and his April 2008 substantive appeal.  In the post-service period, blepharitis was diagnosed based on a clinical examination and the Veteran's reported history of eye watering.  His statements establish that he has experienced the eye watering from service through the post-service period, and the Board finds them to be credible evidence of continuity of symptomatology, as no evidence of record disproves them.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

Although the February 2006 and December 2006 eye evaluations did not result in diagnoses of blepharitis, those reports also do not reflect that the Veteran denied eye watering.  Further, the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  On these bases, the Board finds that the evidence establishes that the Veteran's currently diagnosed blepharitis is related to his military service, and as such, that service connection is warranted.


ORDER

Entitlement to service connection for blepharitis is granted, subject to the applicable regulations concerning the payment of monetary benefits.



REMAND

In January 2008, the Veteran reported that he had undergone evaluations for his claimed shortness of breath at the Cheyenne VA Medical Center.  However, the most recent VA treatment records pertaining to this condition are dated in November 2007, and there is no indication in the record that the Veteran's VA outpatient treatment ended then or at any point following that month.  Further, the August 2010 and June 2011 rating decisions reflect the existence of additional VA treatment records, dated from November 2007 through June 2011, which are not associated with the claims file.  If adjudication were to proceed at this time, it would lack the benefit of review of the VA treatment records for the majority of the appeal period.  Thus, VA outpatient treatment records dated from November 2007 to the present must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A VA respiratory examination was conducted in February 2007.  At that time, the examiner conducted a physical examination and concluded that there was insufficient clinical evidence with which to diagnose a chronic breathing problem.  However, the Veteran has asserted that he experienced shortness of breath since his 2004-2005 deployment in support of the Global War on Terror (GWOT), and his assertions of that symptom are competent evidence of its occurrence.  Jandreau, 492 F.3d at 1376.  Further, the examiner did not comment as to whether the Veteran's claimed shortness of breath could be a symptom of undiagnosed illness.  In light of the Veteran's service in the GWOT theater, an opinion as to whether the Veteran's shortness of breath constitutes undiagnosed illness must be obtained.

Accordingly, the issue of issue of entitlement to service connection for shortness of breath, to include as due to undiagnosed illness under the provisions of 38 U.S.C.A. § 1117 is REMANDED for the following actions:

1.  Obtain copies of all VA outpatient treatment records from November 2007 to the present and associate them with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the etiology of his claimed shortness of breath.  The examination should include considerations contained in the VA Gulf War Protocol and Respiratory worksheets.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report. 

Following a review of the service and post-service medical records, the VA examiner must state whether the Veteran's experienced shortness of breath is a symptom of a diagnosable disorder, a manifestation of undiagnosed illness, or neither of these.  If shortness of breath is found to be a symptom of a diagnosable disorder, the examiner must state whether the diagnosable disorder is directly related to the Veteran's active military service, to include the Veteran's service in the Global War on Terror from 2004 to 2005.  

A complete rationale must be provided for any opinion stated, citing to claims file documents and/or clinical findings as appropriate.  

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


